DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-17 directed to invention non-elected without traverse.  Accordingly, claims 13-17 have been cancelled.

Allowable Subject Matter
Claims 1, 3-5 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, Lee, discloses a method of fabricating a Resistive Random Access Memory (ReRAM), the method comprising: a step of forming a lower electrode on a substrate; a step of forming a resistive switching layer on the lower electrode using sputtering; and a step of forming an upper electrode on the resistive switching layer, wherein, in the step of forming a resistive switching layer on the lower electrode using sputtering, the substrate is disposed in a region, which is not reached by plasma generated by a first target and a second target, between the first target and the second target that are disposed above the substrate to deposit the resistive switching layer. The prior art of records, individually or in combination, do not disclose nor teach “wherein, in the step of forming a resistive switching layer on the lower electrode using sputtering, a thickness of the resistive switching layer is controlled to 5 nm to 20 nm by adjusting a density of plasma applied to the substrate, wherein the density of plasma applied to the substrate is 1013 ions/m3 to 1017 ions/m3” in combination with other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811